DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-8 were rejected in Office Action mailed on 08/14/2020.
Applicant filed a response, amended claim 1 and canceled claim 2.
Claims 1 and 3-8 are currently pending in the application.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1, 4, and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Maeda et al. (U.S. Patent Application Publication 2014/0154569) in view of Yamamoto (U.S. Patent Application Publication 2016/0036055).
Regarding claim 1, Maeda teaches a binder composition (i.e., adhesive composition) (abstract) for a non-aqueous secondary battery electrode (i.e, for an electrochemical element electrode) (abstract) comprising a particulate polymer A (i.e., Copolymer B) (paragraphs [0170]-[0172]) and a polymer B (i.e., Copolymer A) (paragraphs [0166]-[0169]), wherein

the polymer B has a THF-insoluble content of 81 mass% to 88 mass% (paragraphs [0166]-[0169]).
Maeda does not explicitly teach the polymer A includes an aliphatic conjugated diene monomer unit in a proportion of at least 60 mass% and not more than 72 mass%.
Yamamoto, also directed to a binder composition (abstract), teaches a binder including a polymer A (i.e., copolymer A) having an aliphatic conjugated diene monomer unit and an aromatic vinyl monomer unit (abstract) (paragraph [0060]). Further, Yamamoto teaches the percentage of the aromatic vinyl monomer unit with respect to the aliphatic conjugated diene monomer unit and the aromatic vinyl monomer unit is 42% by mass (which results in a 58% by mass of the aliphatic conjugated diene monomer unit) or 80% by mass or less (which results in 20% by mass of the aliphatic conjugated diene monomer unit) (paragraph [0064]). As such, Yamamoto teaches the copolymer A includes an aliphatic conjugated diene monomer unit in a proportion of 20% by mass to 58% by mass. In addition, Yamamoto teaches this particular proportion maintains flexibility of the particulate binder, suppress swelling of the negative electrode, and improve cycle characteristics (paragraph [0064]).
As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the binder of Maeda to include an aliphatic conjugated diene monomer unit in a proportion of 20% by mass to 58% by mass as taught by Yamamoto in order to maintain flexibility of the particulate binder, suppress swelling of the negative electrode, and improve cycle characteristics.
prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
Regarding claim 4, Maeda teaches the polymer B has a volume average particle diameter of 0.18 µm (i.e., 180 nm) (paragraph [0174]).  
Regarding claims 6-7, Maeda teaches an electrode comprising an electrode mixed material (i.e., electrode composition layer) (paragraph [0144]) formed using a slurry composition (i.e., slurry) having an electrode active material and a binder composition as described above (paragraph [0144]). 
Regarding claim 8, Maeda teaches a non-aqueous secondary battery (i.e., secondary battery) comprising a positive and negative electrode as described above in claim 7 (i.e., electrochemical electrodes) and electrolyte solution and a separator (paragraphs [0152]-[0154]).

Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Maeda et al. (U.S. Patent Application Publication 2014/0154569) in view of Yamamoto (U.S. Patent Application Publication 2016/0036055) as applied to claim 1 above, and further in view of Sasaki (U.S. Patent Application Publication 2015/0132643).
Regarding claims 3 and 5, Maeda teaches the binder composition for a non-aqueous secondary battery as described above in claim 1. Maeda does not explicitly disclose the polymer B includes an aliphatic conjugated diene monomer unit. However, Maeda teaches the binder can include a conjugated diene monomer unit in a proportion of 40 mass% or more (paragraph [0133]-[0135]) therefore, suggesting the polymer B may include such component. Nonetheless, additional guidance is provided below. 
Sasaki, also directed to a binder composition for a non-aqueous secondary battery (i.e., lithium ion secondary battery) (abstract) comprising a polymer B (i.e., copolymer A) (abstract) (paragraph [0029]) with an aliphatic conjugated diene monomer (paragraph [0024]) in a proportion of 20 mass% to 50 mass% of the total content of the binder (paragraph [0024]) (tables 1-2). Sasaki teaches with this particular proportion a balance between cycle characteristics and adhesiveness of the secondary battery can be achieved.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing dated of the claimed invention to modify the binder of Toyoda to include a polymer B having an aliphatic conjugated diene monomer unit in the proportion of 20 mass% to 50 mass% as taught by Sasaki in order to maintain a balance between cycle characteristics and adhesiveness in the secondary battery.
It is noted that Sasaki differ in the exact same mass% as recited in the instant claim however, one of ordinary skill in the art before the effective filing date of the claimed invention would have considered the invention to have been obvious because the mass% of Sasaki prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 

Response to Arguments
Applicant’s arguments filed 11/02/2020 have been fully considered but are moot in view of the new ground(s) of rejection presented in this Office Action, necessitated by Applicant’s amendment to the claims which affected the scope thereof. The new limitations have been fully addressed above in view of Yamamoto. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN ROLDAN whose telephone number is (571)272-5098.  The examiner can normally be reached on Monday - Thursday 9:00 am - 7:00 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON I. CANO can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-



/CHRISTIAN ROLDAN/Examiner, Art Unit 1723
/MILTON I CANO/Supervisory Patent Examiner
Art Unit 1723